Citation Nr: 0209757	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  97-13 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to March 
1992.  A period of active service from March 1980 to June 
1980 has not been verified.  

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision that denied increased 
ratings for lumbosacral strain and a right knee condition.  A 
notice of disagreement was submitted in May 1997.  In a March 
1998 Report of Contact, the veteran's representative 
clarified that the veteran disagreed with the rating for the 
lumbosacral spine and the effective date of the grant of 
service connection for lumbosacral strain.  A statement of 
the case was issued in May 1998.  A substantive appeal was 
received in May 1998.  The veteran testified before a hearing 
officer at the RO in September 1998.  In October 1999, the 
Board dismissed the earlier effective date claim due to the 
lack of an adequate substantive appeal, and remanded the 
increased rating issue to the RO for further development.  

In the Introduction portion of the Board's decision and 
remand, the matter of a total rating based on individual 
unemployability was referred back to the RO for the 
appropriate action, as the matter was not before the Board.  
A letter was issued to the veteran in December 2000 regarding 
the matter, but further claims or other action is not of 
record.  Therefore, it appears that the matter is not for the 
Board's consideration at this time.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The veteran's service-connected lumbosacral strain is 
manifested by objective evidence of muscle spasm on extreme 
forward bending and no more than moderate overall limitation 
of motion due to pain; the veteran subjectively complains of 
constant low back pain with radiating pain and numbness to 
the lower right extremity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected lumbosacral strain are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that since the Board's 
decision and remand of October 1999, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West Supp 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the May 1998 statement of the case, 
subsequently issued supplemental statements of the case, and 
the Board's October 1999 remand, the veteran and his 
representative have been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  In fact, with the exception of the ultimate 
conclusion, the veteran's representative found the statement 
of the case and supplemental statements of the case to be 
adequate.  See VA Form 646, Statement of Accredited 
Representative in Appealed Case, dated May 22, 2002, at page 
2.  Hence, the Board finds that they have been given notice 
of the information and evidence needed to substantiate the 
claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letter of December 
7, 2001) have been afforded opportunities to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In the 
December 7, 2001 letter, the RO not only informed the veteran 
and his representative of the notice and duty to assist 
provisions of the VCAA, but what the evidence had to show to 
establish entitlement for service connection, what medical 
and other evidence the RO had obtained and which requests for 
records had yielded negative responses, and what information 
or evidence the veteran could provide in support of the 
claim.  Hence, the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The veteran has been afforded, and has taken 
advantage of, opportunities to present testimony at his 
September 1998 hearing on appeal.  The veteran has submitted 
medical evidence in support of his claim, and the RO has 
undertaken reasonable and appropriate efforts to assist the 
veteran in obtaining the evidence necessary to substantiate 
his claim, to include obtaining VA outpatient clinical 
records, requesting medical records from treating physicians 
or providers whom the veteran had identified and provided 
signed authorization, and arranging for the veteran to 
undergo VA examinations.  The veteran submitted records 
pertaining to the award of Social Security Administration 
(SSA) in January 1997.  Regarding the October 1999 remand, 
the Board finds that all requested actions have been 
accomplished and evidence requested.  Significantly, the 
veteran's representative found that the actions had been 
accomplished.  See VA Form 646, Statement of Accredited 
Representative in Appealed Case, dated May 22, 2002, at page 
2.  Furthermore, neither the veteran nor his representative 
has identified any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

I.  Factual Background

Service medical records reflect the report of an injury to 
the back resulting from an automobile accident.  Pursuant to 
his claim of service connection for a low back disability, a 
VA examination was conducted in October 1992 and the examiner 
diagnosed low back muscle strain.  Sclerotic changes were 
noted on the x-rays.  By rating action of March 1993, service 
connection was established for lumbosacral strain, rated as 
20 percent disabling, effective March 26, 1992.  

VA records reflect the veteran's low back complaints and 
treatment on occasion in 1992 and 1994.  X-rays of December 
1994 reflect a reported impression of sclerosis of the L2 
body, and no evidence of fracture.  

A VA examination was conducted in March 1996, and the 
examiner diagnosed lumbosacral strain.  The veteran 
complained of mechanical pain, stiffness and occasional pain 
radiating down the right lower extremity with some numbness.  
The following was noted on the examination: mild lumbar spine 
tenderness; no paraspinal muscle tenderness; symmetrical deep 
tendon reflexes, with adequate motor power; no loss of 
dorsiflexion or plantar flexion, and adequate range of motion 
with regard to back rotation; no postural abnormalities or 
fixed deformities; musculature of the back within normal 
limits; and extension, lateral flexion, and rotation within 
normal limits.  

In January 1997, the veteran submitted copies of a May 1996 
SSA decision and corresponding evidence associated with the 
claim.  The disability claim was granted for a period from 
July 1991 to October 1994 upon his return to work.  The 
medical reports SSA relied on, addressed the severity of the 
veteran's right knee condition.  Some of the examination 
reports, dated in 1993, reflect the report of sclerosis of 
the L2 vertebral body, and the diagnosis of lumbosacral 
strain.  

VA records show that the veteran was seen in February 1997.  
At that time, paravertebral spasm, increased tenderness of 
both sacroiliac joints, and sciatic were noted.  Straight leg 
raising was positive at 15 degrees, and there was pain at 
sciatic notch. 

A VA examination was conducted in March 1997, and the veteran 
reported that he was not working due to his back and knee 
problems.  He complained of low back pain and denied problems 
with pain radiating down into the lower extremities as well 
as bowel and bladder symptoms.  The examiner commented that 
x-rays taken in 1994 were normal.  The examiner observed that 
the veteran walked with an antalgic gait, favoring the right 
knee, and that he ambulated with the hips slightly flexed a 
few degrees.  The examiner did not find any fixed deformity 
or postural abnormality other than the slightly flexed 
deformity.  The musculature of the back was in mild spasm in 
the lumbar regions.  The following ranges of motion were 
noted: 60 degrees forward flexion; -10 degrees backward 
extension; 20 degrees lateral rotation, bilaterally; and 10 
degrees rotation, bilaterally.  There was no evidence of 
neurologic abnormality.  The examiner diagnosed chronic 
lumbar strain.  

By rating action of April 1997, the RO confirmed and 
continued the 20 percent rating.  The veteran appealed that 
decision.  

In September 1998, the veteran testified that he has been 
given medications for back pain.  He missed eight to ten days 
of work that year and used all of his sick leave.  He had 
been experiencing muscle spasm on extreme forward bending.  
He also noted problems with pain radiating down the right 
side of his buttocks and numbness on the bottom of the feet.  
The veteran described the pain as "stabbing" and "sharp", 
and noted that at times, it is so excruciating that he has 
problems sleeping.  He reported that due to the back spasms, 
he has to make stops on long drives, and that he declined 
surgical intervention and stronger medication.  At the time 
of hearing, he reported that his work involved sitting for 
long periods of time and watching security monitors, so he 
needed to stand for relief.  

VA neurological and orthopedic examinations were conducted in 
November 1998.  The veteran complained of constant back pain, 
pain radiating down the right buttock and numbness in both 
feet.  Reportedly, at times the pain is so severe that he 
walks stooped over.  The pain limited his ability to work and 
activities of daily living.  Prolonged standing, sitting or 
strenuous work made the pain worse.  He denied problems with 
the bowel and bladder.  He stated that he could sit for 30 
minutes, stand for 10 minutes, walk a quarter of a mile, and 
lift ten pounds.  He was taking Motrin, and was working as a 
security dispatcher.  

The following was noted on the orthopedic examination: 
stooped gait with slight Trendelenburg's component; 0 to 90 
degrees flexion, 0 degrees extension, 20 degrees lateral 
bending in each direction; severe tenderness in both the 
midline of the lower lumbar spine and the paraspinal muscles; 
fair amount of spasm; no deformity; 4+/5 muscle strength in 
the psoas, quads, tibialis anterior, extensor hallucis longus 
and gastrocs; reflexes 2+ and symmetric; and sensation normal 
and symmetric, bilaterally.  X-rays showed a loss in lordosis 
of the lumbar spine, which the examiner found suggestive of 
muscle spasm.  There was good preservation of the disc space 
at all levels, and no anterior osteophytes.  The examiner 
diagnosed lumbar strain.  

For the neurological examination, the examiner acknowledged a 
review of the claims file.  The extremities did not reveal 
any weakness, atrophy or fasciculation.  Deep tendon reflexes 
were 1+ and equal, and toes went down bilaterally to plantar 
stimulation.  Sensation was normal throughout.  There were no 
cerebellar signs.  Romberg was negative.  Straight leg 
raising was negative to 90 degrees.  The examiner diagnosed 
chronic low back pain.  

VA records show that in September 1999, the veteran was seen 
with complaints of worsening back pain over a four to five 
month period.  The examination revealed a full range of 
motion with mild tenderness on some motion of the "SLJ."  

A VA examination was conducted in November 1999; in the 
report, the physician noted that the claims file was not 
available for review.  The veteran's reported complaints 
included  being off of work since that August; the inability 
to perform security work duties that involved walking; 
tossing and turning at night; daily back spasms; hardly being 
able to walk; difficulty walking after sitting in a chair for 
a period of time; localized pain on bending over; and no 
radiation of pain.  

The examiner commented that the subjective complaints were 
difficult to prove in light of the objective findings.  The 
examination revealed the following: flexion to 80 degrees 
with complaints of pain; pain and complaints on extension; 
extension to 20 degrees; 15 degrees lateral deviation in each 
direction; 20 degrees lateral rotation with complaints of 
pain; active and present deep tendon reflexes bilaterally; 
negative straight leg raising test; and complaints of pain 
over the sacroiliac areas on palpation of the lower lumbar 
area.  X-rays were taken and compared to the prior studies of 
November 1998 and December 1994.  The examiner did not find 
evidence of acute fracture, dislocation, or other significant 
bone, joint or soft tissue abnormality, and noted that the 
sclerosis of L2 had not changed significantly in appearance 
since December 1994.  

In a May 2000 report, the same examiner acknowledged a review 
of the claims folder and reported that magnetic resonance 
imaging (MRI) studies were normal, except for a finding in 
the L2 vertebral body of an area of sclerosis.  The examiner 
commented that metastatic disease, lymphoma or Paget's 
disease, are possible interpretations, and recommended 
further investigation.  

Another evaluation, by the same examiner, was conducted in 
July 2000.  The claims folder was not available for the 
examiner's review.  The examination revealed the following: 
80 degrees flexion and complaints of pain; 20 degrees 
extension; lateral deviation of 15 degrees in each direction; 
unable to secure evidence of deep tendon reflexes due to the 
veteran's inability to relax; negative straight leg raising; 
no trouble taking shoes off or getting pants on; complained 
of back pain when bending over too far; walked with a pretty 
good gait down the hallway; and walked with a limp primarily 
due to right knee degenerative joint disease.  The examiner 
diagnosed chronic lumbosacral strain and sclerosis of the L2 
vertebral body.  A computed axial tomography (CAT) scan study 
was ordered.  

The CAT scan was performed in August 2000 and revealed 
diffuse sclerosis of the L-2 vertebral body and lateral disc 
protrusion at L-4/5.  Evidence of weakened movement, excess 
fatigability or incoordination was not found.  The veteran 
was in pain at the time of the examination, therefore it was 
determined that there would be no significant additional 
limitations during flare-ups, and it was estimated that there 
would be mild to moderate impact on functional ability from 
the back problem.  The examiner acknowledged a review of the 
claims file.  

In September 2000, the same examiner who evaluated the 
veteran in 1999 and 2000, performed another examination.  It 
was noted that the claims folder was not available for 
review.  However, the examiner indicated that it was not 
necessary as he was following up his last dictation.  A 
review of the CAT scan is noted in the report.  On 
examination, flexion was 60 degrees, extension 15 degrees and 
lateral deviation 22 degrees in each direction.  Deep tendon 
reflexes were positive and straight leg test was positive on 
the right.  The examiner reported an impression of lumbar 
disc disease and benign sclerosis of the L2 vertebra.  The 
veteran complained of problems related to the ability to 
work, and of pain when attempting to perform duties for work 
that he has been trained to do, such as truck driving and 
operating heavy equipment.

On a visit in January 2001, straight leg raising was negative 
at 90 degrees.  Both lower extremities were neurovascularly 
intact with good sensation and motor tone to the quadriceps, 
hamstrings, tibialis anterior, gastrocnemius, and extensor 
hallucis longus.  X-rays did not show articularly 
degenerative joint or foraminal stenosis.  The examiner 
commented that the MRI showed only one clear change that was 
not normal and that was a sclerotic region of L2.  The 
examiner determined that the veteran was suffering from 
overuse and muscle spasm, and that there was back pain 
without neurological symptoms.  

An MRI was completed in September 2001.  The following 
impression was noted: no significant lumbar spinal canal or 
neural foraminal stenosis; and heterogeneous, slightly 
expansile, appearance of L2, not significantly changed from 
prior study of January 2000 and may represent hemangioma.  

In October 2001, the same examiner who evaluated the veteran 
in 1999 and 2000 performed another examination.  A review of 
the claims folder was noted in the report.  The following was 
noted with regard to range of motion: flexed 85 degrees and 
could go to 90 degrees; complained of pain and straightened 
up, extending the back to 20 degrees; lateral deviation 20 
degrees in each direction; and lateral rotation 20 degrees in 
each direction.  Deep tendon reflexes were present 
bilaterally, and according to subjective symptoms, straight 
leg raising was positive on the right.  Palpation of the 
lumbar spine showed well-developed, muscular paravertebral 
muscles.  They were tender on palpation, particularly on the 
right.  Subjectively, the veteran's complaints were the same 
as in the past.  The veteran reported that he cannot perform 
his job duties properly.  When he has to bend over for a 
period of time, the pain becomes extremely severe when 
straightening up.  His back pain comes and goes, at times is 
mild and then there are periods of exacerbations with severe 
pain limiting his ability to work.  At the time, the veteran 
reported working three to four days, rarely five days, for a 
trucking company.  Some weeks, he was not working at all due 
to the lack of a work form.  He reported working due to need, 
even though he was suffering.  

The examiner addressed the criteria for the various criteria 
used to rate back disabilities.  Regarding intervertebral 
disc syndrome, the examiner determined that according to the 
CAT scan, he would list the veteran's condition as "mild."  
For limitation of spine motion, he would list it as 
"moderately."  As the muscle spasm on extreme forward 
bending was demonstrated, loss of lateral spine motion, and 
unilateral in standing position had been shown, the veteran 
would "fit for 20% self taking into consideration the pain 
that he states he has."  The examiner found that extreme 
listing of the whole spine to the opposite side for marked 
limitation of forward bending in the standing position was 
not demonstrated.  The examiner diagnosed lumbar strain. 

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Service connection is in effect for lumbosacral strain, rated 
as 20 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2001).  Under that diagnostic 
code, a 20 percent rating is assigned for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A maximum 
rating of 40 percent is assigned for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space.  A 40 percent rating is also warranted if only some of 
these manifestations are present if there is also abnormal 
mobility on forced motion. 

After reviewing the evidence of record, the Board finds that 
a rating in excess of 20 percent for lumbosacral strain is 
not warranted.  The examination and treatment reports are 
consistent with reported clinical findings of muscle spasm on 
extreme forward bending, loss of lateral spine motion 
unilateral and in standing position.  These findings are 
consistent with the current 20 percent evaluation, and the 
Board finds that the record does not contain sufficient 
evidence of symptoms meeting the criteria for the 40 percent 
rating under Diagnostic Code 5295.

The evidence does reveal some reported findings of positive 
straight leg raising, but the collective clinical findings of 
record do not reflect the other manifestations required for 
the assignment of a 40 percent rating under Diagnostic Code 
5295.  For example, in the October 2001 report, the VA 
examiner specifically found that extreme listing of the whole 
spine to the opposite side for limitation of motion of 
forward bending in the standing position had not been shown.  
Furthermore, the findings of record are consistent in that 
they do not reflect loss of lateral motion.  For instance, 
lateral deviation was 15 degrees on VA examination of July 
2000, but the findings recorded in other reports reflect 
lateral motion of 20 and 22 degrees.  Additionally, the x-
ray, MRI and CAT scan studies are negative for reported 
findings of osteo-arthritic changes as well as narrowing or 
irregularity of joint space.  Although problems and 
complaints associated with lumbar spine motion have been 
recorded, the records are negative for findings of abnormal 
mobility on forced motion.   

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and DeLuca-
mandated consideration of the extent of functional low back 
disability produced by pain, weakened movement, excess 
fatigability, and incoordination, the Board finds that, 
despite the veteran's assertions as to his low back pain and 
associated functional loss, the current 20 percent evaluation 
adequately compensates the veteran for the extent of 
functional loss due to pain.  For example, in connection with 
the VA examination of August 2000, the physician, who 
reviewed the claims file, commented that there was no 
evidence of weakened movement, excess fatigability or 
incoordination, and that there would be no significant 
additional limitations during flare-ups as the veteran was in 
pain on examination.  That physician also noted that the 
impact on functional ability from the back problem would be 
mild to moderate.  Thus, the Board finds that the objective 
evidence simply does not establish that the veteran's pain is 
so disabling as to warrant assignment of at least the next 
higher disability evaluation on that basis, alone.  As noted 
by the November 1999 VA examiner, the veteran's subjective 
complaints are quite difficult to prove in light of the 
objective findings.  

Under these circumstances, the Board finds that, even 
considering the extent of functional loss due to pain, the 
disability picture presented only meets the criteria for the 
current rating of 20 percent under Diagnostic Code 5295, and 
that the evidence does not show that the disability picture 
presented approximates the criteria for a 40 percent rating.  

The Board also has considered whether any other potentially 
applicable diagnostic code would warrant an evaluation in 
excess of the current assigned 20 percent evaluation.  

The veteran's disability could be evaluated on the basis of 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292, which provides for assignment of a 20 percent 
rating for moderate limitation of motion, and a 40 percent 
evaluation for severe limitation of motion.  The reported 
ranges of lumbar motion, even with pain, have ranged between 
60 and 90 degrees for flexion, and -10 to 20 degrees 
extension.  These findings are consistent with the October 
2001 examiner's assessment of moderate limitation of motion 
of the lumbar spine.  As severe limitation of motion is not 
shown, a 40 percent evaluation under Diagnostic Code 5292 is 
not assignable.  

Under Diagnostic Code 5293, a 10 percent rating is assigned 
for mild intervertebral disc syndrome.  A 20 percent rating 
is assigned for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is assigned for 
severe intervertebral disc syndrome manifested by recurring 
attacks, with intermittent relief.  Pronounced intervertebral 
disc syndrome manifested by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief, is assigned a maximum rating of 
60 percent.  

Collectively, the medical evidence is negative for a specific 
diagnosis of intervertebral disc syndrome, the clinical 
findings do not evidence many of the particular 
manifestations listed under Diagnostic Code 5293.  The 
treatment and examination reports are negative for findings 
of absent ankle jerk or of a diseased disc.  Muscle spasm has 
been noted, but not in conjunction with sciatic neuropathy.  
The Board notes that the record does reflect the veteran's 
complaints of pain and numbness radiating down the right 
lower extremity.  However, the examinations, particularly the 
neurological evaluation of November 1998, are negative for 
neurological problems or a diagnosis of sciatic neuropathy.  
Also, the x-rays, MRI and CAT scan studies of record are 
negative regarding findings associated with intervertebral 
disc syndrome.  The Board notes that in October 2001, the VA 
examiner did offer an opinion with regard to Diagnostic Code 
5293, suggesting that it could be applied in this case.  
However, that physician also offered an assessment that the 
condition would only be mild in severity, for which a 10 
percent evaluation is assigned.  Clearly then, even if 
evaluation under Diagnostic Code 5293 was deemed appropriate, 
the competent evidence does not establish that the veteran's 
back disability would not warrant more than the currently 
assigned 20 percent evaluation.  

No other diagnostic code under 38 C.F.R. § 4.71a provides a 
basis for a higher evaluation for the veteran's service-
connected low back condition.  In the absence of evidence of 
(or of disability comparable to) a fractured vertebra, or any 
ankylosis of the lumbar spine, Diagnostic Codes 5285, 5286, 
and 5289, respectively, are not applicable.  

For all the foregoing reasons, the Board finds that a rating 
in excess of 20 percent is not warranted under any pertinent 
provision of the rating schedule.  

In addition to applicable schedular criteria, the Board also 
has considered whether an increased evaluation is warranted 
on an extra-schedular basis.  The rating schedule provides 
that ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the VA shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the VA 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension (C&P) Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, however, despite the veteran's complaints, the 
Board finds that record does not present such unusual factors 
as those outlined above.  The veteran has reported being 
employed as a security dispatcher and truck driver.  
Reportedly, he has used a considerable amount of sick leave 
and needs to take breaks to rest his back after periods of 
prolonged sitting, and has noted that bending produces severe 
pain.  The Board notes that some interference with employment 
is contemplated in the current evaluation assigned.  There is 
no showing, however, that the veteran's low back markedly 
interferes with his employment (i.e., beyond that 
contemplated in the assigned evaluation).  The fact that the 
veteran has been awarded SSA benefits, in part, due to low 
back impairment, does not in any way indicate that a higher 
evaluation for the low back, on an extra-schedular basis, is 
warranted.  Not only is VA not bound by any SSA determination 
(see Murinscak v. Derwinski, 2 Vet. App.  363 (1992)), but 
those records reflect that the veteran's primary problem was 
with the right knee condition, not here at issue.  
Furthermore, the claims file reflects no hospitalization for 
low back complaints, and contains no evidence that the 
veteran requires any medication beyond over-the-counter 
remedies, medical intervention, or assistive devices for the 
low back, even during flare-ups.  There also is no other 
evidence indicating that the disability is so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards. 

Under these circumstances, remand or referral of this case 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for a rating in 
excess of 20 percent for lumbosacral strain must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).



ORDER

A rating in excess of 20 percent for lumbosacral strain is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

